Citation Nr: 0403959	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  02-12 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a higher initial rating for degenerative 
changes of the lumbar spine, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1970 to 
June 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Saint Louis, Missouri.

The record indicates that the veteran filed his original 
claim for entitlement to service connection for hearing loss, 
tinnitus, headaches, and degenerative changes of the lumbar 
spine in August 2001.  In a rating decision of April 2002, 
service connection was granted for hearing loss (0 percent), 
tinnitus (10 percent), and degenerative changes of the lumbar 
spine (10 percent).  Service connection for headaches was 
denied.  In a notice of disagreement of June 2002 the veteran 
disagreed with the 10 percent evaluation for degenerative 
changes of the lumbar spine, noting that magnetic resonance 
imaging (MRI) results obtained by VA had not been considered 
in the RO's decision.  The veteran also objected to the 
denial of service connection for headaches.  The RO issued 
another rating decision in August 2002 granting service 
connection for headaches.  Also in August 2002, the RO issued 
a statement of the case (SOC) addressing the issue of 
degenerative changes of the lumbar spine.  The veteran timely 
appealed the issue of entitlement to a higher initial rating 
for degenerative changes of the lumbar spine in August 2002.  


REMAND

The Board notes that, effective September 23, 2002, after the 
veteran appealed this issue to the Board, the provisions of 
38 C.F.R. § 4.71a pertaining to the rating criteria for 
disabilities involving intervertebral disc syndrome (IDS), 
Diagnostic Code 5293, were revised.  See 67 Fed. Reg. 54,345-
54,349 (2002) (codified at 38 C.F.R. § 4.71a (2003).  Further 
changes to the regulations used to evaluate disabilities of 
the spine became effective as of September 26, 2003.  See 68 
Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  This latest 
amendment institutes broad changes in the way spinal 
disabilities are evaluated.  These changes are significant 
with respect to the instant case because the record reflects 
that in rating the veteran's back disability the RO 
specifically considered the old Diagnostic Codes 5292, 5293, 
and 5295, all of which were affected by the most recent 
amendment.  The RO has not had the opportunity to consider 
the claim for an evaluation in excess of 10 percent for 
service-connected degenerative changes of the lumbar spine 
under these changes to the rating criteria.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.

2.  The RO should arrange for the 
veteran to undergo VA orthopedic and 
neurological examinations by 
physicians with appropriate 
expertise to determine the severity 
of impairment from the veteran's 
service-connected degenerative 
changes of the lumbar spine.  All 
indicated studies, including X-rays 
and range of motion studies, should 
be performed.  The attention of the 
examiners is directed to Note (2) 
and Plate V newly added to 38 C.F.R. 
§ 4.71a.  

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement, 
and excess fatigability on use 
should be described.  The physicians 
should be requested to identify any 
objective evidence of pain and to 
specifically identify any excursion 
of motion accompanied by pain.  The 
examiners should be requested to 
assess the extent of any pain.  The 
physicians should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, equate such functional 
loss with both the old and new 
criteria for rating spine 
disabilities such as the veteran's.  
If this is not feasible, the 
physicians should so state.  

To the extent possible, the 
examiners should distinguish the 
manifestations of the veteran's 
service-connected degenerative 
changes of the lumbar spine from 
those of any other back disorders 
found to be present.  If there is 
voluntary limitation of motion or 
other evidence of lack of 
cooperation on the part of the 
veteran, this should be specifically 
indicated in the examination 
reports.  

The neurological examiner should 
indicate whether the veteran has 
intervertebral disc disease as part 
of the service-connected disability.  
If the neurological examiner 
determines that the veteran does 
suffer from such disc disease, the 
examiner should make all clinical 
findings necessary to apply both the 
rating criteria found at 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002), 
those set forth at 67 Fed. Reg. 
54,349 (Aug. 22, 2002), and the new 
criteria used to evaluate diseases 
and injuries of the spine found at 
68 Fed. Reg. 51,456-57.  

The examiners should also identify 
the orthopedic and neurological 
signs and symptoms resulting from 
disc disease that are present 
constantly, or nearly so.  The 
rationale for all opinions expressed 
should be explained.  The veteran's 
claims file, including a copy of 
this remand, must be made available 
to the examiners for review.  

3.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and 
the implementing regulations.  Then, 
the RO should re-adjudicate the 
issue on appeal.  In re-adjudicating 
the veteran's claim, the RO should 
consider all potentially applicable 
diagnostic codes under the VA 
Schedule for Rating Disabilities in 
38 C.F.R. Part 4, including the 
recently added 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (formerly 
Diagnostic Code 5293), if 
applicable, and application of 
38 C.F.R. § 4.40 regarding 
functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination and 
pain on movement of a joint.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

4.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case 
and provide the veteran and his 
representative with an appropriate 
opportunity to respond.  The RO 
should also provide the veteran and 
his representative with copies of 
the revised 38 C.F.R. § 4.71a 
pertaining to the evaluation of 
diseases and injuries of the spine.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

